DETAILED ACTION
Status of Claims
In the response filed December 15, 2021, Applicant amended claims 1, 11, and 18 and canceled claims 3, 4, 13, 14, and 19. Claims 2 and 12 were previously canceled. Claims 1, 5-11, 15-18, and 20 are pending in the current application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2015/0235275 A1) in view of Rao et al. (US 2015/0213510 A1). 

Regarding claims 1 and 11, Shah discloses a computer-implemented method for facilitating management of a digital advertisement (Ad) campaign, comprising: 
causing, by a processor, a display of a user interface (UI) configured to provide options to an advertiser to select one or more demand-side platforms (DSPs) in relation to the Ad campaign (Paragraph [0064]: the DSP may provide an interface for the advertiser to choose whether recommendations for new targeted audience segments, devices, device sequences, or frequency caps are provided to the advertiser by the DSP during the campaign execution); 
receiving, by the processor, a selection of the one or more DSPs provided by the advertiser using the UI, the selection of each DSP from among the one or more DSPs associated with a selection of a respective frequency capping condition by the advertiser (Paragraph [0064]: the DSP may provide an interface for the advertiser to choose whether recommendations for new targeted audience segments, devices, device sequences, or frequency caps are provided to the advertiser by the DSP during the campaign execution ); 
receiving, by the processor, a selection of an overall frequency capping condition provided by the advertiser using the UI, the overall frequency capping condition selected in relation to the Ad campaign A cross-device frequency cap for each campaign package may also be  obtained in operation 506.  For instance, the advertiser can specify how many times a user is shown a particular creative, regardless of which device the creative is displayed); 
subsequent to receiving the selection of the respective frequency capping condition for each DSP and the overall frequency capping condition for the Ad campaign, tracking by the processor, a number of Ad impressions related to the Ad campaign for an online visitor (Paragraph [0079]: Each time a particular ad (or set of ads) was shown to a particular user/device or across a set of related devices, a count may have been tracked for the particular ad so that the ad can be only shown a predefined number of times in a particular time period, i.e., so as to meet the particular ad's frequency cap); 
determining, by the processor, whether at least one of the overall frequency capping condition and the respective frequency capping condition associated with at least one DSP from among the one or more DSPs is satisfied based on the tracking of the number of Ad impressions (Paragraph [0079]: if the ad's specified frequency cap is 5 ads being shown to a user per day across related devices of an aggregated user profile and the particular ad has already been shown on an aggregated user's 
mobile display 5 times during the day); and 
causing the at least one DSP, by the processor, to stop display of one or more advertisements associated with the Ad campaign to the online visitor for a predefined time period when it is determined that at least one of the overall frequency capping condition and the respective frequency capping condition associated with the at least one DSP is satisfied (Paragraph [0079]: Each time a particular ad (or set of ads) was shown to a particular user/device or across a set of related devices, a count may have been tracked for the particular ad so that the ad can be only shown a predefined number of times in a particular time period, i.e., so as to meet the particular ad's frequency cap….if the ad's specified frequency cap is 5 ads being shown to a user per day across related devices of an aggregated user profile and the particular ad has already been shown on an aggregated user's mobile display 5 times during the day, then the particular ad is filtered [out] from a user u who is associated with the same aggregated user profile).
The DSP may filter ads based on each ad's associated user profile constraints, device constraints, including cross-device sequencing, and frequency caps, in operation 606.  For instance, one particular ad constraint specifies that this particular ad only applies to users are male.  Accordingly, if the bid request is associated with a user u, who is female, this particular ad is filtered out from the candidate ads);
using the at least one machine learning model, by the processor, to learn online access patterns related to the online visitor and predict an optimal frequency capping condition for each DSP and an optimal overall frequency capping condition for the Ad campaign, wherein the optimal frequency capping condition for each DSP and the optimal overall frequency capping condition are configured to be provided as suggestions to the advertiser prior to the selection of the respective frequency capping condition for each DSP and the selection of the overall frequency capping condition by the advertiser  (Paragraphs [0063]: A cross-device frequency cap for each campaign package may also be obtained in operation 506.  For instance, the advertiser can specify how many times a user is shown a particular creative, regardless of which device the creative is displayed, and [0081]: where p(u;w; a) is the probability of action given u, w, the ad a, and optionally other related parameters in the bid computation context.  This probability may be computed using any suitable techniques, such as a machine learning algorithm).
Shah discloses the limitations above. Shah does not explicitly disclose:
wherein the predefined time period for stopping display of the one or more advertisements is determined based on prediction of an optimum time and context for reinitiating display of the one or more advertisements associated with the Ad campaign to the online visitor; 
wherein the optimum time and context are predicted by the processor using at least one machine learning model.
Rao teaches:
 The GUI 1100 may also display information associated with the bid values and domain categories. For example, as shown, the information can include estimates of a percentage of advertisements that will effectively be "blocked" using the bid values for the respective domain categories. Other information may also be presented in the GUI 1100, such as an expected amount of total money to be spent when blocking ads over the course of some predefined time period using the bid values set forth in the respective data entry fields 1110-1118, a percentage of the budget that is expected to be spent on each category, etc. For example, when the user sets a bid value in the first data entry field 1110, the associated information can inform the user 104 of a percentage of advertisements that will be blocked when such bid value is used when bidding on advertisement positions for web pages belonging to the first domain category); 
wherein the optimum time and context are predicted by the processor using at least one machine learning model (Paragraph [0069]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shah to disclose the predefined time period for stopping display of the one or more advertisements is determined based on prediction of an optimum time and context for reinitiating display of the one or more advertisements associated with the Ad campaign to the online visitor; and wherein the optimum time and context are predicted by the processor using at least one machine learning model as taught by Rao because it would have effectively improved the content distribution to the online visitor. Shah discloses different unique aggregated profiled identifiers are associated with different sets of related devices, and the aggregated profile device graph is provided in a database that is accessible by a processor that is programmed to perform targeted advertising or marketing engagement over a computer network (Shah Abstract). Using the framework that facilitates user participation in auctions for display advertisements of Rao would improve the accuracy of predicting which advertisements will be and will not be blocked by the ad blocker (Rao Paragraph [0003]).
Regarding claim 5, Shah discloses wherein the selection of the respective frequency capping condition for each DSP comprises selection of numerical values indicative of a maximum limit on display of the one or more advertisements on a daily basis, weekly basis, and monthly basis (Paragraph [0079]).
Regarding claims 6, 15, and 20, Shah discloses wherein the number of Ad impressions related to the Ad campaign for the online visitor is tracked on at least one of an individual level and a family level (Paragraph [0079]).
Regarding claim 7, Shah discloses wherein tracking the number of Ad impressions related to the Ad campaign comprises: 
tracking access of one or more Ad publishers by a plurality of devices related to the online visitor, the one or more Ad publishers configured to display the one or more advertisements associated with the Ad campaign (Paragraph [0084]).
Regarding claims 8 and 16, Shah discloses wherein the overall frequency capping condition selected for the Ad campaign is configured to be equal to one of: the frequency capping condition selected for each DSP; and a sum of the respective frequency capping condition selected for each DSP (Paragraph [0063]).
Regarding claim 9, Shah discloses wherein a DSP from among the one or more DSPs is caused to stop display of the one or more advertisements associated with the Ad campaign to the online visitor for the predefined time period when it is determined that the respective frequency capping condition associated with the DSP is satisfied (Paragraph [0079]).
Regarding claim 10, Shah discloses wherein all DSPs from among the one or more DSPs are caused to stop display of the one or more advertisements associated with the Ad campaign to the online visitor for the predefined time period when it is determined that the overall frequency capping condition is satisfied (Paragraph [0079]).
Regarding claim 17, Shah discloses wherein a DSP from among the one or more DSPs is caused to stop display of the one or more advertisements associated with the Ad campaign to the online visitor for the predefined time period when it is determined that the respective frequency capping condition associated with the DSP is satisfied and, wherein all DSPs from among the one or more DSPs 
Regarding claim 18, Shah discloses a computer-implemented method for facilitating management of a digital advertisement (Ad) campaign, the method comprising: 
selecting, by a processor, a respective frequency capping condition for each demand-side platform (DSP) from among one or more DSPs and an overall frequency capping condition in relation to the Ad campaign, wherein at least one machine learning model is used to predict the respective frequency capping condition for each DSP and the overall frequency capping condition (Paragraphs [0063]: A cross-device frequency cap for each campaign package may also be obtained in operation 506.  For instance, the advertiser can specify how many times a user is shown a particular creative, regardless of which device the creative is displayed, and [0081]: where p(u;w; a) is the probability of action given u, w, the ad a, and optionally other related parameters in the bid computation context.  This probability may be computed using any suitable techniques, such as a machine learning algorithm); 
subsequent to selecting the respective frequency capping condition for each DSP and the overall frequency capping condition for the Ad campaign, tracking by the processor, a number of Ad impressions related to the Ad campaign for an online visitor (Paragraph [0079]: Each time a particular ad (or set of ads) was shown to a particular user/device or across a set of related devices, a count may have been tracked for the particular ad so that the ad can be only shown a predefined number of times in a particular time period, i.e., so as to meet the particular ad's frequency cap); 
determining, by the processor, whether at least one of the overall frequency capping condition and the respective frequency capping condition associated with at least one DSP from among the one or more DSPs is satisfied based on the tracking of the number of Ad impressions (Paragraph [0079]: if the ad's specified frequency cap is 5 ads being shown to a user per day across related devices of an aggregated user profile and the particular ad has already been shown on an aggregated user's 
mobile display 5 times during the day);
causing the at least one DSP, by the processor, to trigger a negative audience pixel (NAP) to respective one or more Ad publishers to stop display of one or more advertisements associated with the 


Conclusion
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621